UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1337



IBNOMER M. SHARAFELDIN,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND, DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES,

                                             Defendant - Appellee,

          and


MARYLAND DIVISION OF CORRECTIONS; SONDERVAN
WILLIAM, Commissioner Maryland Division of
Correction; JOHN MICHAEL STOUFFER, Warden;
MARYLAND CORRECTIONAL TRAINING CENTER; LARRY
MCCAULEY, Captain; GARY SMITH, Correctional
Officer II; NANCY WILLIAMS, Director Religious
and Volunteer Services; VIVILAN E. FEREBEE,
E.E.O. Director Department of Public Safety
and Correctional Services; MARK TROUPE, Cap-
tain Maryland Division of Correction; STATE OF
MARYLAND,

                                                      Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-99-2940-H)
Submitted:   October 31, 2001         Decided:   November 15, 2001


Before LUTTIG, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fatai A. Suleman, AMOROW & KUM, P.A., Hyattsville, Maryland, for
Appellant.   J. Joseph Curran, Jr., Attorney General, Scott S.
Oakley, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Ibnomer M. Sharafeldin filed an amended complaint under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§

2000e to 2000e-17 (West 1994 & Supp. 2001).     He alleged hostile

work environment harassment and constructive discharge arising from

his employment as a chaplain at the Maryland Correctional Training

Center.    Sharafeldin sought leave to file a second amended com-

plaint alleging a failure-to-hire claim.   He appeals the district

court’s denial of this motion and the district court’s grant of

summary judgment in favor of the Appellee.

     We have reviewed the parties’ briefs and joint appendix and

the district court’s orders and find no reversible error.      Ac-

cordingly, we affirm on the reasoning of the district court.   See

Sharafeldin v. State of Maryland, No. CA-99-2940-H (D. Md. June 14,

2000; Feb. 13, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3